The information in this preliminary pricing supplement is not complete and may be changed.This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY16, 2010. Pricing Supplement to the Prospectus dated January11, 2010 and the Prospectus Supplement dated January11, 2010 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 Royal Bank of Canada $ Buffered Index Linked Notes Due (Linked to the S&P 500® Index) The notes will not bear interest.The notes are senior unsecured debt securities issued by Royal Bank of Canada.The amount that you will be paid for your notes on the maturity date (set on the trade date, expected to be between 24 and 28 months after the issue date) is based on the performance of the
